Exhibit 10.2

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AGREEMENT (the “Agreement”) is made this 21st day of May, 2009, by and
between COUGAR BIOTECHNOLOGY, INC., a Delaware corporation with principal
executive offices at 10990 Wilshire Boulevard, Suite 1200, Los Angeles, CA 90024
(the “Company”), and ALAN H. AUERBACH (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company currently employs Executive as its President and Chief
Executive Officer; and

WHEREAS, the terms of Executive’s employment with the Company are governed by an
Employment Agreement dated September 28, 2006, as amended and restated effective
September 26, 2008 (the “Original Agreement”); and

WHEREAS, the Company desires to continue employing Executive, and Executive
desires to continue serving the Company, as its President and Chief Executive
Officer, upon the terms and subject to the conditions contained in this
Agreement, which will supersede the Original Agreement in all respects.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Employment. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, upon the terms and subject to the
conditions of this Agreement.

2. Term. The employment of the Executive by the Company as provided in Section 1
shall be for a period of one year commencing on September 26, 2008, unless
sooner terminated in accordance with the provisions of Section 9 below (the
“Term”); provided, however, that the Term shall be extended automatically for
additional one-year periods unless one party shall advise the other in writing
at least 60 days before the initial expiration of the Term or an anniversary
date thereof that this Agreement shall no longer be so extended.

3. Duties; Best Efforts; Place of Performance.

(a) The Executive shall serve as President and Chief Executive Officer of the
Company and shall perform, subject to the direction of the Board of Directors of
the Company (the “Board”), such duties as are customarily performed by the
President and Chief Executive Officer. The Executive shall also have such other
powers and duties as may be from time to time directed by the Board, provided
that the nature of the Executive’s powers and duties so prescribed shall not be
inconsistent with the Executive’s position and duties hereunder.

(b) The Executive shall devote substantially all of his business time, attention
and energies to the business and affairs of the Company and shall use his best
efforts to advance the best interests of the Company and shall not during the
Term be actively engaged in any other



--------------------------------------------------------------------------------

business activity, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage, that will interfere with the performance by
the Executive of his duties hereunder or the Executive’s availability to perform
such duties or that will adversely affect, or negatively reflect upon, the
Company.

4. Directorship. Subject to the provisions of applicable law and approval by the
Company’s stockholders, Executive shall serve as a member of the Company’s Board
of Directors throughout the Term and shall be included in the management slate
for election as a director at every stockholders meeting during the Term at
which his term as a director would otherwise expire. The Executive agrees to
accept election, and to serve during the Term, as director of the Company,
without any compensation therefor other than as specified in this Agreement.

5. Compensation. As full compensation for the performance by the Executive of
his duties under this Agreement, the Company shall pay the Executive as follows:

(a) Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) at a rate of $470,000 per annum, payable in equal semi-monthly
installments during the Term, or otherwise in accordance with the Company’s
regular payroll practices in effect from time to time; provided, however, that
notwithstanding the foregoing, the Base Salary shall be retroactive to June 1,
2008. The Board shall annually review the Base Salary to determine whether an
increase in the amount thereof is warranted.

(b) Discretionary Bonus. At the sole discretion of the Board, the Executive
shall be eligible to receive an annual discretionary bonus (the “Discretionary
Bonus”) in an amount up to fifty percent (50%) of the Base Salary, based upon
his performance on behalf of the Company during the prior year. The
Discretionary Bonus shall be paid within 30 days of the date the Discretionary
Bonus is awarded by the Board. In addition, the Board shall annually review the
Discretionary Bonus to determine whether an increase in the amount thereof is
warranted.

(c) Performance Bonus. The Company shall pay the Executive a one-time
milestone-based bonus payment in the amount of Two Million Dollars ($2,000,000)
(the “Milestone Bonus”) upon such time as the Market Capitalization (as defined
below) is at least $1 Billion (the “Milestone Target”). The Milestone Bonus
shall be paid within 30 days of the date on which the Milestone Target has been
attained. Executive acknowledges and agrees that the bonuses described in
subparagraphs (i), (ii) and (iii) of Section 5(c) of the Original Agreement have
been paid and satisfied in full and that the Company has no further obligation
to Executive with respect to such bonus amounts. “Market Capitalization” means
the aggregate value of the Company’s issued and outstanding capital stock, as
determined by multiplying the closing sale price of the Company’s common stock
as reported on the Nasdaq Global Market or such other exchange or automated
quotation system as the common stock is then listed or quoted by the total
number of issued and outstanding shares of the Company’s capital stock on a
fully-diluted basis (i.e., assuming the issuance of all shares issuable upon the
exercise of outstanding options, warrants and other convertible securities);
provided, however, that in the event the Company has outstanding a class or
series of capital stock that is convertible into common stock, the number of
issued and outstanding shares of such convertible class or series of stock shall
be

 

2



--------------------------------------------------------------------------------

deemed to be the number of shares of common stock issuable upon conversion
thereof. Notwithstanding anything to the contrary contained in this
Section 5(c), Executive shall be deemed to have earned the Milestone Bonus only
when the Market Capitalization of $1 Billion is either (A) maintained for a
period of at least twenty (20) consecutive business days, or (B) averages such
amount over a period of thirty (30) consecutive business days.

(d) Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to the Executive under this Section 5.

(e) Stock Option Awards. The Board shall review the aggregate number of stock
options granted to the Executive not less frequently than annually in order to
determine whether an increase in the number thereof is warranted. Executive
agrees and acknowledges that the Company has satisfied its obligation to issue
the stock option described in Section 5(e) of the Original Agreement.

(f) Expenses. The Company shall reimburse the Executive for all normal, usual
and necessary expenses incurred by the Executive in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.

(g) Other Benefits. The Executive shall be entitled to all rights and benefits
for which he shall be eligible under any benefit or other plans (including,
without limitation, dental, medical, medical reimbursement and hospital plans,
pension plans, employee stock purchase plans, profit sharing plans, bonus plans
and other so-called “fringe” benefits) as the Company shall make available to
its senior executives from time to time.

(h) Vacation. Executive shall, during the Term, be entitled to a vacation of
four (4) weeks per annum, in addition to holidays observed by the Company;
provided, however, that Executive shall not be entitled to accrue more than six
(6) weeks of accrued vacation time at any given time. In the event that
Executive has accrued the maximum of six (6) weeks accrued and unused vacation
time, Executive shall cease accruing further vacation time until such time as
Executive’s accrued and unused vacation time is less than such maximum amount.

6. Confidential Information and Inventions.

(a) The Executive recognizes and acknowledges that in the course of his duties
he is likely to receive confidential or proprietary information owned by the
Company, its subsidiaries or third parties with whom the Company has an
obligation of confidentiality. Accordingly, during and after the Term, the
Executive agrees to keep confidential and not disclose or make accessible to any
other person or use for any other purpose other than in connection with the
fulfillment of his duties under this Agreement, any Confidential and Proprietary
Information (as defined below) owned by, or received by or on behalf of, the
Company or any of its subsidiaries. “Confidential and Proprietary Information”
shall include, but shall not be limited to, confidential or proprietary
scientific or technical information,

 

3



--------------------------------------------------------------------------------

data, formulas and related concepts, business plans (both current and under
development), client lists, promotion and marketing programs, trade secrets, or
any other confidential or proprietary business information relating to
development programs, costs, revenues, marketing, investments, sales activities,
promotions, credit and financial data, manufacturing processes, financing
methods, plans or the business and affairs of the Company or of any subsidiary
of the Company or client of the Company. The Executive expressly acknowledges
the trade secret status of the Confidential and Proprietary Information and that
the Confidential and Proprietary Information constitutes a protectable business
interest of the Company. The Executive agrees: (i) not to use any such
Confidential and Proprietary Information for himself or others; and (ii) not to
take any Company material or reproductions (including but not limited to
writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof from the Company’s
offices at any time during his employment by the Company, except as required in
the execution of the Executive’s duties to the Company. The Executive agrees to
return immediately all Company material and reproductions (including but not
limited, to writings, correspondence, notes, drafts, records, invoices,
technical and business policies, computer programs or disks) thereof in his
possession to the Company upon request and in any event immediately upon
termination of employment. Notwithstanding anything herein to the contrary the
following shall not constitute Confidential and Proprietary Information:
(i) information that Executive can demonstrate was already known to him prior to
the commencement of his employment with the Company, including the period prior
to the date of this Agreement, (ii) information that is in or has entered the
public domain through no breach of this Agreement or other wrongful act of
Executive, and (iii) information that has been rightly received from a third
party who is not under any obligation of confidentiality with respect to such
information.

(b) Except with prior written authorization by the Company or until such time as
such information becomes available in the public domain other than as a result
of Executive’s violation of the provisions of this Section 6, the Executive
agrees not to disclose or publish any of the Confidential and Proprietary
Information, or any confidential, scientific, technical or business information
of any other party to whom the Company or any of its subsidiaries owes an
obligation of confidence, at any time during or after his employment with the
Company.

(c) The Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works (“Inventions”) initiated, conceived or made by
him, either alone or in conjunction with others, during the Term shall be the
sole property of the Company to the maximum extent permitted by applicable law
and, to the extent permitted by law, shall be “works made for hire” as that term
is defined in the United States Copyright Act (17 U.S.C.A., Section 101). The
Company shall be the sole owner of all patents, copyrights, trade secret rights,
and other intellectual property or other rights in connection therewith. The
Executive hereby assigns to the Company all right, title and interest he may
have or acquire in all such Inventions; provided, however, that the Board may in
its sole discretion agree to waive the Company’s rights pursuant to this
Section 6(c) with respect to any Invention that is not directly or indirectly
related to the Company’s business. The Executive further agrees to assist the
Company in every proper way (but at the Company’s expense) to obtain and from
time to time enforce patents, copyrights or other rights on such Inventions in
any and all countries, and to that end the Executive will execute all documents
necessary:

(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

 

4



--------------------------------------------------------------------------------

(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

(d) The Executive acknowledges that while performing the services under this
Agreement the Executive may locate, identify and/or evaluate patented or
patentable inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields which may
be of potential interest to the Company or one of its subsidiaries (the “Third
Party Inventions”). The Executive understands, acknowledges and agrees that all
rights to, interests in or opportunities regarding, all Third-Party Inventions
identified by the Company, any of its subsidiaries or either of the foregoing
persons’ officers, directors, employees (including the Executive), agents or
consultants during the Employment Term shall be and remain the sole and
exclusive property of the Company or such subsidiary and the Executive shall
have no rights whatsoever to such Third-Party Inventions and will not pursue for
himself or for others any transaction relating to the Third-Party Inventions
which is not on behalf of the Company.

(e) The provisions of this Section 6 shall survive any termination of this
Agreement.

7. Non-Solicitation and Non-Disparagement.

(a) During the Term and for a period of 18 months following the termination of
Executive’s employment with the Company, the Executive shall not, directly or
indirectly, without the prior written consent of the Company solicit or induce
any employee of the Company or any of its subsidiaries to leave the employ of
the Company or any such subsidiary or any employee who has left the employment
of the Company or any subsidiary within one year of the termination of such
employee’s employment with the Company.

(b) Each of the Company and the Executive agree that, both during the Term and
at all times following the termination of Executive’s employment with the
Company, (i) the Company (including its officers and directors) shall not
directly or indirectly disparage, whether or not true, the name or reputation of
the Executive, and (ii) Executive shall not directly or indirectly disparage,
whether or not true, the name or reputation of the Company (including its
officers and directors).

(c) In the event that the Executive breaches any provisions of Section 6 or this
Section 7 or there is a threatened breach, then, in addition to any other rights
which the Company may have, the Company shall (i) be entitled, without the
posting of a bond or other security, to injunctive relief to enforce the
restrictions contained in such Sections and (ii) have the right to require the
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments and other benefits (collectively “Benefits”)
derived or received by

 

5



--------------------------------------------------------------------------------

the Executive as a result of any transaction constituting a breach of any of the
provisions of Sections 6 or 7 and the Executive hereby agrees to account for and
pay over such Benefits to the Company.

(d) Each of the rights and remedies enumerated in Section 7(c) shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this Section 7, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 7 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 7 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.

(e) In the event that an actual proceeding is brought in equity to enforce the
provisions of Section 6 or this Section 7, the Executive shall not urge as a
defense that there is an adequate remedy at law nor shall the Company be
prevented from seeking any other remedies which may be available.

(f) The provisions of this Section 7 shall survive any termination of this
Agreement.

8. Representations and Warranties by the Executive. The Executive hereby
represents and warrants to the Company as follows:

(a) Neither the execution or delivery of this Agreement nor the performance by
the Executive of his duties and other obligations hereunder violate or will
violate any statute, law, determination or award, or conflict with or constitute
a default or breach of any covenant or obligation under (whether immediately,
upon the giving of notice or lapse of time or both) any prior employment
agreement, contract, or other instrument to which the Executive is a party or by
which he is bound.

(b) The Executive has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.

 

6



--------------------------------------------------------------------------------

9. Termination. Executive’s employment hereunder shall be terminated upon the
Executive’s death and may be terminated as follows:

(a) The Executive’s employment hereunder may be terminated by the Board for
Cause. Any of the following actions by the Executive shall constitute “Cause”:

(i) The willful failure, disregard or refusal by the Executive to perform his
duties hereunder except where the performance of such duties is deemed unlawful;

(ii) Any willful, intentional or grossly negligent act by the Executive having
the effect of injuring, in a material way (whether financial or otherwise and as
determined in good-faith by a majority of the Board), the business or reputation
of the Company or any of its subsidiaries, taken as a whole;

(iii) Willful misconduct by the Executive in respect of the duties or
obligations of the Executive under this Agreement, including, without
limitation, insubordination with respect to lawful directions received by the
Executive from the Board;

(iv) The Executive’s conviction of any felony or a misdemeanor involving moral
turpitude (including entry of a nolo contendere plea);

(v) The determination by the Company, after a reasonable and good-faith
investigation by the Company (which shall include interviewing Executive)
following a written allegation by another employee of the Company, that the
Executive engaged in some form of harassment prohibited by law (including,
without limitation, age, sex or race discrimination), unless the Executive’s
actions were specifically directed by the Board;

(vi) Any misappropriation or embezzlement of the property of the Company or its
subsidiaries (whether or not a misdemeanor or felony);

(vii) Breach by the Executive of any of the provisions of Sections 6, 7 or 8 of
this Agreement; and

(viii) Breach by the Executive of any provision of this Agreement other than
those contained in Sections 6, 7 or 8 which is not cured by the Executive within
thirty (30) days after notice thereof is given to the Executive by the Company.

(b) The Executive’s employment hereunder may be terminated by the Board due to
the Executive’s Disability. For purposes of this Agreement, a termination for
“Disability” shall occur (i) when the Board has provided a written termination
notice to the Executive supported by a written statement from a reputable
independent physician to the effect that the Executive shall have become so
physically or mentally incapacitated as to be unable to resume, within the
ensuing twelve (12) months, his employment hereunder by reason of physical or
mental illness or injury, or (ii) upon rendering of a written termination notice
by the Board after the Executive has been unable to substantially perform his
duties hereunder for 90 or more consecutive days, or more than 120 days in any
consecutive twelve month period, by reason of any physical or mental illness or
injury. For purposes of this Section 9(b), the Executive agrees to make himself
available and to cooperate in any reasonable examination by a reputable
independent physician retained by the Company.

 

7



--------------------------------------------------------------------------------

(c) The Executive’s employment hereunder may be terminated by the Company (or
its successor) upon the occurrence of a Change of Control. For purposes of this
Agreement, “Change of Control” means (i) the acquisition, directly or
indirectly, following the date hereof by any person (as such term is defined in
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended),
in one transaction or a series of related transactions, of securities of the
Company representing in excess of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding securities if such person or his
or its affiliate(s) do not own in excess of 50% of such voting power on the date
of this Agreement, or (ii) the future disposition by the Company (whether direct
or indirect, by sale of assets or stock, merger, consolidation or otherwise) of
all or substantially all of its business and/or assets in one transaction or
series of related transactions (other than a merger effected exclusively for the
purpose of changing the domicile of the Company).

(d) The Executive’s employment may be terminated by the Executive for Good
Reason. “Good Reason” means the occurrence of any one or more of the following
events without the Executive’s prior written consent, unless the Company fully
corrects the circumstances constituting Good Reason (provided such circumstances
are capable of correction) prior to the date of termination:

(i) a material diminution in the Executive’s Base Salary;

(ii) a material diminution in the Executive’s authority, duties or
responsibilities, including, without limitation, any circumstance in which the
Executive ceases to serve as the Chief Executive Officer of a corporation whose
stock is publicly traded (other than a circumstance where the corporation’s
stock ceases to be publicly traded in connection with, or as a result of, a
Management Buyout (as defined below));

(iii) a change in the geographic location at which the Executive must perform
services to a location that is greater than 25 miles from 10990 Wilshire
Boulevard, Los Angeles, CA 90024; or

(iv) any other action or inaction that constitutes a breach by the Company
(including its officers and directors) of its obligations under this Agreement;

provided, however, that no termination shall be deemed a termination by the
Executive for Good Reason unless and until (x) the Executive provides the Board
with written notice of the circumstances constituting Good Reason within 90 days
after the date that Executive first becomes aware of the existence of such
circumstances; (y) the Company fails to correct the circumstance so identified
within 30 days after the receipt of such notice (if capable of correction),
provided, however, that the Executive shall not be required to provide notice
of, nor shall the Company be entitled to cure, a breach by the Company
(including its officers and directors) of the provisions of Section 7(b) of this
Agreement; and (z) the effective date of the Executive’s termination of
employment occurs no later than 150 days after the date that Executive first
becomes aware of the of the event or circumstances constituting Good Reason.

 

8



--------------------------------------------------------------------------------

For purposes of this Agreement, “Management Buyout” shall mean a Change of
Control transaction in which the Executive, alone or together with other persons
who serve immediately prior to the Change of Control as executive officers of
the Company, acquires beneficial ownership of Equity Interests (as defined
below) representing, or which give such persons the right to acquire, more than
33% of the total outstanding voting securities of the Company or any
successor-in-interest to the Company, or equivalent control over a partnership,
limited liability company or other similar entity. “Equity Interests” shall mean
capital stock, options, warrants, calls, pre-emptive rights, subscriptions,
equity or equity-based compensation awards or other rights, agreements,
arrangements or commitments of any kind, including any stockholder rights plan,
relating to the issued or unissued capital stock of the Company, obligating the
Company to issue, transfer or sell or cause to be issued, transferred or sold
any shares of capital stock or other equity or equity-based interest in, the
Company or securities convertible into or exchangeable for such shares or equity
or equity-based interests, or obligating the Company to grant, extend or enter
into any such option, warrant, call, subscription, equity or equity-based
compensation awards, or other right, agreement, arrangement or commitment.

(e) The Executive’s employment may also be terminated by Executive or by the
Company for any reason or no reason, subject in all cases to the provisions of
Section 10 hereof.

10. Compensation upon Termination. The Company shall be obligated to pay the
compensation and other benefits to Executive described in this Section 10 in the
event Executive’s employment is terminated during the Term:

(a) Death or Disability. If the Executive’s employment is terminated as a result
of his death or Disability, the Company shall pay to the Executive or to the
Executive’s estate, as applicable, in each case through the date of his Death or
Disability, his Base Salary, any earned and unpaid Discretionary or Milestone
Bonus, expense reimbursement amounts and the cash value of any accrued but
unused vacation time.

(b) For Cause. If the Executive’s employment is terminated by the Board for
Cause, then the Company shall pay to the Executive his Base Salary, any earned
and unpaid Discretionary or Milestone Bonus and the cash value of any accrued
but unused vacation time through the date of his termination and the Executive
shall have no further entitlement to any other compensation or benefits from the
Company.

(c) Change of Control. Subject to Section 10(g)(iii) below, if, during the
period beginning 60 days prior to and ending 18 months after the occurrence of a
Change of Control, the Executive’s employment is terminated by the Company (or
its successor) without Cause or by the Executive for Good Reason, then the
Company (or its successor) shall provide the following compensation and benefits
to the Executive:

(i) A lump-sum cash payment equal to the sum of (A) twice his then current Base
Salary, (B) the amount of any earned but unpaid Milestone Bonus, (C) the maximum
amount of the Discretionary Bonus to which Executive was eligible for the year
in which such termination occurs and (D) the cash value of any accrued but
unused vacation time

 

9



--------------------------------------------------------------------------------

through the date of termination, with the payments described in (A) and
(C) being paid immediately following the effective date of the Release Agreement
contemplated by Section 10(f) and the payments described in (B) and (D) being
paid on the date of termination; provided, however, in the event that the
Executive executes and subsequently revokes such Release Agreement pursuant to
its terms, the Executive shall repay to the Company the payments described in
(A) and (C);

(ii) All unvested stock options and other stock-based incentives held by
Executive and issued by the Company whether pursuant to a stock option or stock
incentive plan approved by the Company’s stockholders or otherwise
(collectively, the “Incentives”) shall immediately vest and such Incentives
shall remain exercisable for a period of 12 months following such termination;
provided, that the exercise period for any Incentive shall not extend beyond the
expiration of the maximum term of such Incentive; and

(iii) If Executive timely elects continued coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”), the Company
shall pay the full amount of the Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s medical or
health insurance plan, including coverage for the Executive’s eligible
dependents, for a period of 18 months following such termination (the “COBRA
Period”); provided, however, that if the COBRA Period exceeds the length of time
that the Executive is entitled to coverage under COBRA (including any additional
period under analogous provisions of state law), the Company or any resulting or
acquiring entity or transferee entity (in the case of an asset sale) involved in
a Change of Control, as applicable, shall be required to provide health, dental
and vision insurance coverage for the Executive and his or her eligible
dependents for any portion of the COBRA Period that exceeds the length of time
that the Executive is entitled to coverage under COBRA (including any additional
period under analogous provisions of state law), at a level of coverage that is
substantially similar to the continued coverage that the Executive and his
eligible dependents received under the Company’s health, dental and vision
plans; provided further, however, that no such premium payments (or any other
payments for medical, dental or vision coverage by the Company) shall be made
following the Executive’s death or such time as Executive is eligible for
coverage by a medical or health insurance plan of a subsequent employer.
Executive shall be required to notify the Company immediately if the Executive
becomes eligible to be covered by a medical or health insurance plan of a
subsequent employer. Upon the conclusion of the COBRA Period (or such shorter
period during which the Company is obligated to pay premiums pursuant to this
subparagraph (iv)), the Executive will be responsible for the entire payment of
premiums required under COBRA.

(d) Other Termination. Subject to Section 10(g)(iii) below, if (i) the Executive
terminates his employment with the Company for Good Reason or (ii) the
Executive’s employment is terminated by the Company other than as a result of
the Executive’s death or Disability and other than as specified in Sections
10(b) or (c), then the Company shall pay Executive (A) his then current
annualized Base Salary for a period of one year following such termination,
which shall be payable in equal monthly installments on the first day of each of
the 12 months immediately following the effective date of the Release Agreement
contemplated by Section 10(f), (B) a lump sum amount on the date of termination
equal to the sum of the cash value of all accrued but unused vacation, any
earned and unpaid Discretionary or Milestone

 

10



--------------------------------------------------------------------------------

Bonus and expense reimbursement amounts owed through the date of termination,
and (C) the full amount of the Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s medical or
health insurance plan, including coverage for the Executive’s eligible
dependents, for a period of 18 months following such termination, as otherwise
described in Section 10(c)(iii) above.

(e) Parachute Payments.

(i) Parachute Payment Limitation. If any payment or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Company shall cause to be determined, before any amounts of the Payment are
paid to Executive, which of the following two alternative forms of payment shall
be paid to Executive: (i) payment in full of the entire amount of the Payment (a
“Full Payment”), or (ii) payment of only a part of the Payment so that Executive
receives the largest payment possible without the imposition of the Excise Tax
(a “Reduced Payment”). A Full Payment shall be made in the event that the
quotient obtained by dividing (i) the excess of (a) the Full Payment, over
(b) the Reduced Payment, by (ii) the Reduced Payment, is greater than ten
percent (10%). A Reduced Payment shall be made in the event that the quotient
obtained by dividing (i) the excess of (a) the Full Payment, over (b) the
Reduced Payment, by (ii) the Reduced Payment, is less than or equal to ten
percent (10%). If a Reduced Payment is made, (i) the Payment shall be paid only
to the extent permitted under the Reduced Payment alternative, and Executive
shall have no rights to any additional payments and/or benefits constituting the
Payment, and (ii) reduction in payments and/or benefits shall occur in the
following order unless Executive elects in writing a different order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction of other benefits paid to Executive. In the
event that acceleration of compensation from Executive’s equity awards is to be
reduced, such acceleration of vesting shall be canceled in the reverse order of
the date of grant unless Executive elects in writing a different order for
cancellation.

(ii) Gross-Up Payment. If it is determined that the Payment would result in an
Excise Tax, the Company shall pay and Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) from the Company in an amount that
after the payment of all taxes (including, without limitation, (i) any income or
employment taxes, (ii) any interest or penalties imposed with respect to such
taxes, and (iii) any additional excise tax imposed by Section 4999 of the Code)
on the Gross-Up Payment, Executive shall retain an amount equal to the full
Excise Tax. In no event shall any such Gross-Up Payment or any payment of any
income or other taxes to be paid by the Company under this Section 10(e) be made
later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Executive remits the related taxes. For
purposes of determining the amount of the Gross-Up Payment, Executive shall be
deemed to have: (x) paid federal income taxes at the highest marginal rate of
federal income and employment taxation for the calendar year in which the
Gross-Up Payment is to be made, and (y) paid applicable state and local income
taxes at the highest rate of taxation for the calendar year in which the
Gross-Up Payment is to be made, net

 

11



--------------------------------------------------------------------------------

of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. Except as otherwise provided herein,
Executive shall not be entitled to any additional payments or other indemnity
arrangements in connection with the Payment or the Gross-Up Payment.

(iii) The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
Change of Control shall make all determinations required to be made under this
Section 10 (d). If the independent registered public accounting firm so engaged
by the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change of Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

(iv) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company or Executive. If the independent registered
public accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

(f) This Section 10 sets forth the only obligations of the Company with respect
to the termination of the Executive’s employment with the Company, and the
Executive acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
Section 10. Further, notwithstanding anything to the contrary contained in this
Section 10, the Company shall have no obligation to pay, and Executive shall
have no obligation to receive, any compensation, benefits or other consideration
provided for in this Section 10 following termination of Executive’s employment
unless Executive executes a separate agreement, in the form attached hereto as
Exhibit A (the “Release Agreement”), which Release Agreement shall be provided
by the Company within 5 days of the date of the termination of the Executive’s
employment with the Company and shall be executed by the parties within the time
limit set forth therein, releasing the Company from any and all liability in
connection with the termination of Executive’s employment; provided, however,
that the failure to execute the Release Agreement shall not relieve the Company
of its obligation to pay to Executive, and Executive shall be entitled to
receive, the amount of any earned but unpaid, in each case as of the date of
termination: (i) Base Salary, (ii) Discretionary Bonus, Milestone Bonus or other
bonus, (iii) the cash value of any accrued but unused vacation time or the
amount of unreimbursed expenses as of the date of termination.

 

12



--------------------------------------------------------------------------------

(g) Section 409A.

(i) For purposes of Section 409A of the Code, any right to a series of
installment payments pursuant to this Agreement, including without limitation
any severance payment and COBRA continuation reimbursement payment, will be
considered as a right to a series of separate payments. To the extent permitted
under Section 409A of the Code, any separate payment or benefit under this
Agreement or otherwise shall not be deemed “nonqualified deferred compensation”
subject to Section 409A of the Code and Section 10(g)(iii) hereof to the extent
provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of
Section 409A of the Code.

(ii) To the extent that compensation or benefits payable under this Agreement
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, and are designated under this Agreement as payable
upon (or within a specified time following) the Executive’s termination of
employment, such compensation or benefits shall, subject to Section 10(g)(iii)
hereof, be payable only upon (or, as applicable, within the specified time
following) the Executive’s “separation from service” from the Company (within
the meaning of Section 409A(a)(2)(A)(i) of the Code).

(iii) Notwithstanding anything to the contrary in this Agreement, no
compensation or benefits, including without limitation any termination payments
or benefits payable under Sections 10(c) and (d) of this Agreement, shall be
paid to the Executive during the 6-month period following the Executive’s
separation from service, to the extent that (i) the Executive is a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by the Company from time to time) and (ii) the Company
makes a good faith determination that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then the Company will pay the
Executive the cumulative amount that would have otherwise been payable to the
Executive during such 6-month period in a lump sum on the first business day
after such six-month period (or such earlier date upon which such amount can be
paid under Section 409A of the Code without resulting in a prohibited
distribution, including as a result of the Executive’s death), together with
interest for the period of delay, compounded annually, equal to the prime rate
(as published in the Wall Street Journal) in effect as of the dates the payments
should otherwise have been provided.

(iv) To the extent that any payments or reimbursements provided to the Executive
under this Agreement, including, without limitation under Section 5(f), are
deemed to constitute compensation to which Treasury Regulation
Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or reimbursed
to Executive as promptly as practical and in any event not later than the last
day of the calendar year after the calendar year in which the expenses are
incurred. The amount of such expenses eligible for reimbursement during any
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year, and the Executive’s right to such payments or
reimbursement shall not be subject to liquidation or exchange for any other
benefit.

 

13



--------------------------------------------------------------------------------

(v) To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may
not be either exempt from or compliant with Section 409A of the Code and related
Department of Treasury guidance, the Company may in its sole discretion adopt
such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A of the Code and/or preserve the intended tax treatment of such
compensation and benefits, or (ii) comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance; provided, however, that
this Section 10(g)(v) does not create an obligation on the part of the Company
to adopt any such amendment, policy or procedure or take any such other action.
Notwithstanding the foregoing, to the extent that the Executive would be subject
to the additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Code as a result of any provision of this
Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such tax and the parties shall promptly
execute any amendment reasonably necessary to implement this Section 10(g);
provided, that the Executive and the Company agree to cooperate to make such
amendments to the terms of this Agreement as may be necessary to avoid the
imposition of penalties and additional taxes under Section 409A of the Code to
the extent possible; provided, however, that the Company agrees that any such
amendment shall provide the Executive with economically equivalent payments and
benefits, and the Executive agrees that any such amendment will not materially
increase the cost to, or liability of, the Company with respect to any payments.

(h) The Company shall withhold all applicable federal, state and local taxes and
social security and such other amounts as may be required by law from all
amounts payable to the Executive under this Section 10.

(i) Upon termination of the Executive’s employment hereunder for any reason, the
Executive shall be deemed to have resigned as director of the Company, effective
as of the date of such termination.

(j) The provisions of this Section 10 shall survive any termination of this
Agreement.

11. Miscellaneous.

(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of California, without giving effect to
its principles of conflicts of laws.

(b) Any dispute arising out of, or relating to, this Agreement or the breach
thereof (other than Sections 6 or 7 hereof), or regarding the interpretation
thereof, shall be finally settled by arbitration conducted in the City of Los
Angeles, California in accordance with the rules of the JAMS then in effect
before a single arbitrator appointed in accordance with such

 

14



--------------------------------------------------------------------------------

rules. Judgment upon any award rendered therein may be entered and enforcement
obtained thereon in any court having jurisdiction. The arbitrator shall have
authority to grant any form of appropriate relief, whether legal or equitable in
nature, including specific performance. For the purpose of any judicial
proceeding to enforce such award or incidental to such arbitration or to compel
arbitration and for purposes of Sections 6 and 7 hereof, the parties hereby
submit to the non-exclusive jurisdiction of the state and federal courts located
in the City of Los Angeles, California, and agree that service of process in
such arbitration or court proceedings shall be satisfactorily made upon it if
sent by registered mail addressed to it at the address referred to in paragraph
(g) below. The costs of such arbitration shall be borne proportionate to the
finding of fault as determined by the arbitrator; provided, however, that the
Executive shall be entitled to recover reasonable attorneys’ fees if the
arbitrator determines that the Executive is the prevailing party. Judgment on
the arbitration award may be entered by any court of competent jurisdiction.

(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.

(d) This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive. The Company may assign its rights, together
with its obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets.

(e) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.

(f) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

(g) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mails. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this paragraph (g).

(h) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof, including without limitation, the Original Agreement. No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.

 

15



--------------------------------------------------------------------------------

(i) In the event that any one or more of the provisions of this Agreement shall
be or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.

(j) As used in this Agreement, “affiliate” of a specified Person shall mean and
include any Person controlling, controlled by or under common control with tile
specified Person.

(k) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement

(l) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COUGAR BIOTECHNOLOGY, INC. By:  

 

Name:   Michael S. Richman Title:   Chair, Compensation Committee EXECUTIVE

 

  Alan H. Auerbach

 

16



--------------------------------------------------------------------------------

Exhibit A

[Form of]

Release Agreement

THIS RELEASE AGREEMENT (the “Agreement”) is entered into as of [DATE] by and
between Alan H. Auerbach (the “Executive”) and Cougar Biotechnology, Inc., a
Delaware corporation (the “Company”).

WHEREAS, Executive and the Company are parties to that certain Amended and
Restated Employment Agreement dated                     , 2009 (the “Employment
Agreement”), which set forth the terms of Executive’s employment with the
Company as its President and Chief Executive Officer;

WHEREAS, Section 10 of the Employment Agreement sets forth certain compensation
and other benefits payable to Executive in certain circumstances upon the
termination of his employment with the Company;

WHEREAS, paragraph (t) of Section 10 provides that the Company’s obligation to
pay to Executive the compensation and other benefits described in Section 10 of
the Employment Agreement is conditioned upon the Executive’s execution of a
Release Agreement (as defined therein); and

WHEREAS, the parties intend that this Agreement shall constitute the Release
Agreement described in Section 10(f) of the Employment Agreement.

NOW, THEREFORE, in consideration of the foregoing, the parties hereby agree as
follows:

1. Separation of Employment. Executive’s employment with the Company terminated
effective as of [DATE] under the circumstances described in Section 9([insert
applicable paragraph of Sec. 9]) of the Employment Agreement. As a result of
such termination, Executive is entitled to the payments and benefits described
in Section 10([insert applicable paragraph of Sec. 10]), subject to his entry
into this Agreement. Executive acknowledges that he has been paid his final
salary, any earned but unpaid Discretionary Bonus or Milestone Bonus (as those
terms are defined in the Employment Agreement), any expense reimbursement
amounts and the cash value of any accrued but unused vacation time through his
last day of employment.

2. Release of Claims. In consideration for the payments and other benefits
described in Section 10 of the Employment Agreement, Executive hereby fully and
finally releases, waives, and discharges any and all legal claims against the
Company that he has through the date on which he signs this Agreement. This full
and final release, waiver, and discharge extends to legal and equitable claims
of any kind or nature whatsoever including, without limitation, the following:

(a) All claims that Executive has now, whether or not he now knows about the
claims;



--------------------------------------------------------------------------------

(b) All claims for attorney’s fees and costs;

(c) All claims for alleged discrimination against him under any applicable
federal, state, and local law including, without limitation, rights and claims
of age discrimination under the federal Age Discrimination in Employment Act
(“ADEA”) and federal Older Workers Benefits Protection Act (“OWBPA”); and
discrimination claims under the California Fair Employment and Housing Act
(“CFEHA”), Title VII of the Civil Rights Act of 1964 (“Title VII”), and the
Americans With Disabilities Act (“ADA”);

(d) All claims arising out of his employment and the termination of his
employment and service as an officer with the Company, including, but not
limited to, any alleged breach of contract, wrongful termination, termination in
violation of public policy, defamation, invasion of privacy, fraud, negligence,
infliction of emotional distress, breach of implied contract and breach of the
covenant of good faith and fair dealing;

(e) All claims for any other alleged unlawful employment practices arising out
of or relating to his employment or separation from employment and service as an
officer with the Company; and

(f) All claims for any other form of pay, for example bonus pay, incentive pay,
holiday pay, and sick pay.

Provided, however, that the foregoing does not constitute a release or waiver of
Executive’s rights, if any, to (a) indemnification under any applicable
directors & officers liability insurance policy, applicable state and federal
law, and the Company’s certificate of incorporation and bylaws, (b) any vested
interest he may have in any 40l(k) plan by virtue of his employment with the
Company, (c) any rights or claims that may arise after this Agreement is signed,
(d) any rights to any unemployment compensation benefits to which he is entitled
taking into consideration all payments he receives, (e) the payments and
benefits specifically promised to Executive under this Agreement, or (f) the
right to institute legal action for the purpose of enforcing the provisions of
this Agreement.

Executive also hereby waives any right to reinstatement to employment with the
Company.

For purposes of this Section 2, “Executive” includes anyone who has or obtains
any legal rights or claims through Executive, and the term “Company” means
Cougar Biotechnology, Inc., and its past and present parents and subsidiaries,
if any, and each of them; and past and present agents, officers, directors,
employees, insurers, indemnitors, attorneys, successors or assigns of any or all
of the foregoing entities.

3. Rights to Counsel, Consider, and Revoke and Rescind.

(a) Executive acknowledges that he consulted with an attorney prior to signing
the Employment Agreement. The Company hereby advises Executive to consult with
an attorney prior to signing this Agreement.

(b) Executive understands that he has the right to take up to 21 days to
consider his waiver of age discrimination rights and claims under the ADEA and
OWBPA,

 

A-2



--------------------------------------------------------------------------------

beginning the date on which he received this Agreement. He further understands
that, if he signs this Agreement, he may revoke his waiver of age discrimination
rights and claims under the ADEA and OWBPA within seven days thereafter, and his
waiver will not be effective or enforceable until this seven-day period has
expired.

4. Charges. This Agreement does not prohibit Executive from filing an
administrative charge of discrimination with, or cooperating or participating in
an investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or other federal or state regulatory or law enforcement agency.

5. Notice of Section 1542 Rights. The Company and Executive expressly agree that
this Agreement extends to all claims of every nature and kind, known or unknown,
suspected or unsuspected, vested or contingent, past, present, or future,
whether arising from or attributable to Executive, or to the Company’s officers,
directors, employees, and agents, acting within or beyond the scope of their
employment; whether relating to his employment by the Company or performance of
services for the Company occurring before the execution of this Agreement. They
also expressly agree that any and all rights granted under § 1542 of the
California Civil Code or any analogous state law or federal law or regulation
are hereby expressly waived. Section 1542 of the California Civil Code reads as
follows:

§1542. A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of the executing the release,
which if known to him must have materially affected his settlement with the
debtor.

6. Notice of Section 1541 Rights. This Agreement is in full accord, satisfaction
and discharge of doubtful and disputed claims that the Company and Executive
have against each other, and they have signed this Agreement with the express
intention of releasing and extinguishing all claims they may have against each
other, in accordance with Section 1541 of the California Civil Code, which
section reads as follows:

§1541. An obligation is extinguished by a release therefrom given to the debtor
by the creditor, upon a new consideration, or in writing, with or without new
consideration.

7. Other Agreements.

(a) Executive’s obligations under Sections 6 and 7 of the Employment Agreement
shall remain in full force and effect and will survive the termination of
Executive’s employment with the Company in accordance with the terms of the
Employment Agreement. Nothing in this Agreement shall be construed to supersede
or otherwise relieve Executive of such obligations.

(b) The Company agrees that no amendment or modification of its certificate of
incorporation or bylaws adopted after the date hereof that reduces Executive’s
rights to seek and obtain indemnification from the Company in his capacity as
officer and/or director shall be effective against Executive.

8. Miscellaneous. This Agreement states the entire agreement between Executive
and the Company with respect to the subject matter hereof and supersedes and
merges all prior

 

A-3



--------------------------------------------------------------------------------

negotiations, agreements, and understandings, if any. No modification, release,
discharge, or waiver, of any provision of this Agreement shall be of any force
or effect unless made in writing and signed by Executive and the Company, and
specifically identified as a modification, release, or discharge, of this
Agreement. If any term, clause, or provision of this Agreement shall for any
reason be adjudged invalid, unenforceable, or void, the same shall not impair or
invalidate any of the other provisions of the Agreement, all of which shall be
performed in accordance with their respective terms. This Agreement shall inure
to the benefit of the successors and assigns of the Company.

Executive represents that this Agreement, and the release contained in this
Agreement, have been given voluntarily and free from duress or undue influence
on the part of any person or entity released by this Agreement, or by any third
party. Executive acknowledges and understands that he has no obligation to enter
into this Agreement, but that the Company has no obligation to provide to
Executive the payments and benefits described under Section 10([ ]) of the
Employment Agreement if he does not enter into this Agreement.

Executive has read this Agreement carefully and understands all of its terms. He
acknowledges that he has had the opportunity to discuss this Agreement with his
own attorneys prior to signing it, and to make certain that he understands the
meaning of the terms and conditions contained in this Agreement and fully
understands the content and effect of this Agreement. In agreeing to sign this
Agreement, Executive acknowledges that he has not relied on any representations
or statements, whether oral or written, other than the express statements of
this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date(s) set forth below.

 

EXECUTIVE:     COUGAR BIOTECHNOLOGY, INC.

 

    By:  

 

Alan H. Auerbach     Its:   Dated:  

 

    Dated:  

 

 

A-4